Citation Nr: 1105044	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 
1962 to March 1963, and active duty from May 1965 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The case was previously remanded by the Board in February 2009 
and June 2010.  

FINDINGS OF FACT

1.  The Veteran's current hearing loss is not related to active 
military service.  

2.  The Veteran's tinnitus has been attributed to in-service 
noise exposure by competent medical evidence.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred during active 
military service nor may sensorineural hearing loss be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to service in Vietnam.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable degree 
within one year after separation from service, the disorder may 
be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in a 
claim for service connection for any disability, that a current 
hearing disability is the result of an injury or disease incurred 
in service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran served in Vietnam as a cook from April 1966 to April 
1967 and from August 1968 to August 1969.  He received the expert 
(M-14) badge and the Sharpshooter (Carbine) badge.

Service treatment records (STRs) contain no record of any 
complaints of or treatment for hearing loss or tinnitus.  
Audiological examinations do not note any complaint of or 
diagnoses for hearing loss or tinnitus.  

An audiological examination in February 1963 revealed pure tone 
thresholds, in decibels (the numbers in the parentheses are ASA 
units converted to ISO (ANSI) units):

Hertz
500
1000
2000
3000
4000
Right 
ear
0 
(15)
-5 
(15)
0 
(10)
    
/
-5 
(0)
Left 
ear
0(15
)
0 
(10)
0 
(10)
   /
0 
(5)

Audiological examination in May 1965 revealed the following:

Hertz
500
1000
2000
3000
400
0
Right 
ear
0 
(15)
0 
(10)
0 
(10)
0 
(10)
0 
(5)
Left 
ear
0 
(15)
0 
(10)
5 
(15)
0 
(10)
0 
(5)

The August 1970 separation examination audiology testing revealed 
the following:

Hertz
500
1000
2000
3000
4000
Right 
ear
-10
-10
-10
/
-10
Left ear
-5
-10
0
/
-10

In November 2003 the Veteran was accorded a compensation and 
pension (C&P) general medical examination.  He stated that he was 
a truck driver and cook while in the military.  The Veteran 
reported that he was exposed to loud noises in Vietnam including 
incoming mortars.  Tinnitus and sensorineural hearing loss were 
diagnosed.  He was referred for an audio consultation.  

During the audio examination later in the month, the Veteran 
reported constant tinnitus in both ears and dizziness when 
looking up, but denied any ear pain, pressure, or surgeries.  He 
stated that his right ear was worse and that the hearing loss had 
been gradual over time.  He reported that he was exposed to loud 
sounds as a truck driver and cook for eight years while in the 
military.  He further reported that he was exposed to loud sounds 
from being a carpenter and construction worker for the last 25 
years.  The examiner diagnosed the Veteran with tinnitus and 
sensorineural hearing loss.  Neither examiner provided an opinion 
as to the etiology of hearing loss and tinnitus.  

In April 2009 the Veteran was accorded another C&P audio 
examination.  He reported that he worked in construction and 
drove a coal truck for one year after service.  He also reported 
that he used to hunt.  He stated that he first noticed tinnitus 
approximately 30 years ago.  Audiology testing revealed the 
following:

Hertz
500
1000
2000
3000
4000
Right 
ear
35
40
20
60
65
Left ear
35
40
30
55
60

The diagnoses were normal to moderately severe sensorineural 
hearing loss in the right ear and normal to severe sensorineural 
hearing loss in the left ear.  The Veteran was also diagnosed 
with tinnitus.  The examiner opined that the Veteran's hearing 
loss was not caused by or a result of noise exposure during 
military service.  She stated that the Veteran's 1970 separation 
examination had noted his hearing was within normal limits.  She 
also opined that the Veteran's tinnitus was most likely caused by 
or a result of noise exposure during military service.  She 
stated that the Veteran reported tinnitus to have first begun 
approximately 30 years ago, which would have been after service.

In July 2010 the Veteran was accorded another C&P audio 
examination.  During the examination the Veteran reported that he 
was exposed to a variety of loud sounds in Vietnam such as 
trucks, mortars, and rockets.  He further reported that he worked 
in construction for approximately 30 years.  He denied 
recreational exposure to loud sounds.  He reported that he first 
noticed tinnitus around 1970 with no specific triggering 
incident.  Audiology testing revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
55
45
30
60
65
Left 
ear
50
50
55
55
60

The diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The examiner opined that the Veteran's hearing loss 
was not caused by or a result of exposure to noise while serving 
on active duty.  He also opined that the Veteran's tinnitus was 
at least as likely as not caused by or a result of exposure to 
noise while on active duty.  He found that all the hearing tests 
from active duty showed hearing thresholds to be within normal 
limits with no noticeable shift in thresholds, including at 
separation in August 1970.  Regarding tinnitus, the examiner 
noted that the Veteran reported that his tinnitus began around 
1970, which was at or near the time of separation from active 
duty.  

An addendum dated in October 2010 confirmed the previous findings 
of the July 2010 VA examiner.  The physician conceded exposure to 
excessive noise during military service but found no audiologic 
evidence to support a causal relationship between the Veteran's 
bilateral hearing loss and his military service.  He based this 
on the lack of evidence of hearing loss during the time of active 
duty service and the fact that hearing loss was first noted in 
2003 by VA hearing tests after the Veteran had been working in 
the construction industry for many years.  The physician 
concluded that the etiology of the Veteran's hearing loss was 
from something other than noise exposure while on active duty.  
He also continued the opinion that it is at least as likely as 
not that tinnitus was caused by or a result of exposure to noise 
while on active duty.  

In sum, the evidence confirms that the Veteran has a current 
hearing loss disorder as the evidence of record shows that 
auditory thresholds for at least three of the five frequencies 
are 26 decibels or greater, but the preponderance of the evidence 
is against finding that the disorder is due to military service.  
The Board also finds that the Veteran's reports of exposure to 
excessive noise in service are competent, credible and probative.  
However, the Board finds the April 2009, July 2010, and October 
2010 opinions to be highly probative evidence against the 
Veteran's claim for service connection.  The October 2010 VA 
physician opinion, in particular, provided a thorough rationale 
which indicated that all hearing tests from active duty showed 
hearing thresholds to be within normal limits with no noticeable 
shift in thresholds, including the separation physical.  
Moreover, although he was exposed to excessive noise in the 
military, hearing loss was first shown by hearing test in 2003 
after the Veteran had worked in the construction industry for 
many years and there was no audiologic evidence to support a 
causal relationship between his hearing loss and service.  
Accordingly, the logical conclusion was that the etiology of the 
Veteran's hearing loss was from something other than noise 
exposure while on active duty.  

The Court has held that 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), see also Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not 
simply disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board recognizes that the Veteran believes his current 
hearing loss condition is related to service.  The Federal 
Circuit issued a decision in Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires 
that the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence because it 
is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his hearing loss condition is related 
to service.  The Board also believes that the Veteran is sincere 
in expressing his opinion with respect to the etiology of the 
condition.  In this situation, the Veteran has not claimed that 
he has medical training that would permit him to provide an 
opinion concerning the etiology of his sensorineural hearing 
loss.  Moreover, even if he were competent to provide such an 
opinion it would be outweighed by the more probative VA opinions 
of July 2010 and October 2010, which were based on a review of 
the history, supported by a rationale, and were based on 
examinations of the Veteran.  Consequently, the weight of the 
probative evidence is against the Veteran's claim for service 
connection for hearing loss.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  (When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.).  In 
addition, the evidence does not show that the Veteran had 
sensorineural hearing loss to any degree let alone to a degree of 
10 percent within one year of his discharge from service.  
Accordingly, as the weight of the probative evidence is against 
the Veteran's claim, service connection for hearing loss must be 
denied.  38 C.F.R. §3.303.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The record contains credible evidence that the Veteran currently 
has tinnitus.  The July 2010 and October 2010 VA examiner opined 
that the Veteran's tinnitus was most likely caused by or a result 
of noise exposure during military service as the Veteran reported 
he had tinnitus around the time of separation.  The Board finds 
the Veteran's statements regarding the onset of symptoms to be 
competent, credible, and probative.  As the probative evidence of 
record favors the Veteran's claim, the Board finds that a grant 
of service connection for tinnitus is warranted.  38 C.F.R. 
§§.3.102, 3.303. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2003 apprised the Veteran 
of the information and evidence necessary to establish his claims 
for service connection for hearing loss and tinnitus.  He was 
also advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA 
establishes disability ratings and effective dates in a letter 
dated in March 2006.  Dingess/Hartman, 19 Vet. App. 473.  

In February 2009 and June 2010, the Board remanded the case for 
further development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA medical 
records were obtained and the Veteran was accorded another VA 
examination and an addendum was issued in October 2010.  The 
examination was adequate because it was based on a review of the 
Veteran's history, an examination was conducted, and an opinion 
was provided with rationale.

Regarding the duty to assist, STRs and VA treatment records have 
been obtained and made a part of the record.  The Veteran was 
also accorded multiple C&P examinations; the reports of which are 
of record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available and 
not part of the claims file.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


